FILED
                               NOT FOR PUBLICATION                          FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 FRANCISCO GONZALEZ DUENAS;                         Nos. 07-70950
 LOURDES VILLAGRA DE GONZALEZ,                           07-73412

                 Petitioner,                        Agency Nos. A095-188-881
                                                                A095-188-882
   v.

 ERIC H. HOLDER Jr., Attorney General,              MEMORANDUM *

                 Respondent.



                         On Petitions for Review of Orders of the
                             Board of Immigration Appeals

                               Submitted February 16, 2010 **

Before:          FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated petitions, Francisco Gonzalez Duenas and Lourdes

Villagra De Gonzalez, natives and citizens of Mexico, petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
immigration judge’s decision denying their applications for cancellation of

removal, and the BIA’s order denying their motion to reopen based on ineffective

assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

de novo questions of law and claims of due process violations, including those due

to ineffective assistance of counsel, and we review for abuse of discretion the

denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We dismiss the petition for review in No. 07-70950, and we deny the

petition for review in No. 07-73412.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th

Cir. 2005).

      We agree that petitioners failed to demonstrate that the performance of their

prior representatives resulted in prejudice, and thus their ineffective assistance of

counsel claim fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.

2003) (petitioner must demonstrate prejudice to prevail on an ineffective assistance

of counsel claim).




/Research                                  2                                      07-70073
      In light of our disposition, we do not reach petitioners’ remaining contention.

      In No. 07-70950: PETITION FOR REVIEW DISMISSED.

      In No. 07-73412: PETITION FOR REVIEW DENIED.




/Research                                  3                                   07-70073